84303: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








22-19118: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 84303


Short Caption:ALTHEIDE (JASON) VS. STATECourt:Supreme Court


Related Case(s):76162, 76164, 76709, 76709-COA, 80733, 80733-COA, 81205


Lower Court Case(s):Nye Co. - Fifth Judicial District - CR8242Classification:Criminal Appeal - Life - Other/Proper Person


Disqualifications:Case Status:Disposition Filed/Case Closed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:05/10/2022How Submitted:On Record And Briefs








+
						Party Information
					


RoleParty NameRepresented By


AppellantJason Arthur Altheide
					In Proper Person
				


RespondentThe State of NevadaChristopher R. Arabia
							(Nye County District Attorney)
						Aaron D. Ford
							(Attorney General/Carson City)
						John J. Friel, Jr.
							(Nye County District Attorney)
						Kirk Vitto
							(Nye County District Attorney)
						





Docket Entries


DateTypeDescriptionPending?Document


03/01/2022Filing FeeAppeal Filing Fee Waived.  Criminal. (SC)


03/01/2022Notice of Appeal DocumentsFiled Notice of Appeal/Proper Person. Appeal docketed in the Supreme Court this day. (SC)22-06505




03/07/2022Notice/IncomingFiled Respondent's Notice of Appearance for John J. Friel. (SC)22-07125




03/08/2022Order/ProceduralFiled Order Directing Transmission of Record and Regarding Briefing.  Record on Appeal due:  30 days.  Appellant's Opening Brief or Informal Brief due:  120 days.  (SC)22-07328




03/24/2022BriefFiled Proper Person Brief. Appellant's Informal Brief. (SC)22-09283




04/07/2022Record on Appeal DocumentsFiled Record on Appeal, Volume 1 of 4 (CR-8242). (SC)22-10843




04/07/2022Record on Appeal DocumentsFiled Record on Appeal, Volume 2 of 4 (CR-8242). (SC)22-10844




04/07/2022Record on Appeal DocumentsFiled Record on Appeal, Volume 3 of 4 (CR-8242). (SC)22-10846




04/07/2022Record on Appeal DocumentsFiled Record on Appeal, Volume 4 of 4 (CR-8242). (SC)22-10847




04/07/2022Record on Appeal DocumentsFiled Record on Appeal, Volume 1 of 1 (CR-8242-LSF). (SC)22-10849




04/07/2022Record on Appeal DocumentsFiled Record on Appeal, Volume 1 of 1 (PC-8242). (SC)22-10850




04/11/2022Notice of Appeal DocumentsFiled Documents from District Court Clerk. Pre-Sentence Investigation Report. (Sealed) (SC)


05/10/2022Case Status UpdateBriefing Completed/Submitted For Decision. (SC)


06/06/2022MotionFiled Proper Person Appellant's Motion to Withdraw Appeal. (SC)22-17966




06/16/2022Order/DispositionalFiled Order/Voluntary Dismissal. Appellant has filed a motion to voluntarily withdraw the appeal. The motion is granted.  This court "ORDERS this appeal DISMISSED."    Case Closed/No Remittitur Issued.  (SC)22-19118





Combined Case View